Citation Nr: 1415970	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  He died in November 2006, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Phoenix, Arizona.  

In the July 2010 rating decision, the RO denied service connection for the cause of the Veteran's death and found that there was no basis for accrued benefits, as the Veteran did not have a pending claim at the time of his death.  In the September 2010 notice of disagreement, the appellant specifically disagreed with the decision as to denial of service connection for the cause of the Veteran's death.  A December 2011 RO decision granted the appellant's claim for death pension benefits.  Thus, the Board finds that the above-stated issue is the only matter before the Board, and no further consideration of the other issues is necessary.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing is of record.  Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in October 2013.  In March 2014, the appellant submitted a responsive statement and additional materials, along with a waiver of the RO's initial consideration.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matter addressed in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was in receipt of Social Security Administration (SSA) benefits; however, it does not appear that related documents, potentially relevant to the appellant's claim, are of record.  Thus, to afford the appellant all due consideration, the Board finds that the RO/AMC should make efforts to obtain these records prior to final adjudication of the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  It is noted that the claims file reflects an SSA disability onset date of January 1990.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

